Citation Nr: 1342421	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  11-01 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with primary insomnia.

2.  Entitlement to service connection for left arm numbness.

3.  Entitlement to an initial rating in excess of 10 percent for cervical spine degenerative joint disease.


REPRESENTATION

Veteran represented by:	David Anaise, Attorney at Law


ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1987 to June 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decisions issued in June 2010, April 2011, and August 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

This appeal was processed using the Virtual VA paperless claims processing system.   Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the VA RO.  VA will notify the Veteran if further action is required.


REMAND

Regarding the Veteran's claim for a higher initial rating for PTSD with primary insomnia, the Board notes that, in a January 2011 substantive appeal (VA Form 9), the Veteran did not request a Board hearing.  However, in June 2013, the Veteran's attorney submitted a written request for a video-conference hearing before the Board on such issue.  Relevant to the Veteran's claim for service connection for left arm numbness, in an October 2012 substantive appeal, he requested a hearing before a Veterans Law Judge at the RO.  As to his claim for a higher initial rating for his cervical spine disability, the Veteran requested, in a November 2013 substantive appeal, a video-conference hearing before the Board.  To date, a Board hearing has not been scheduled and there is no indication that the Veteran has withdrawn his request for such a hearing.  Under these circumstances, this case must be remanded so that the Veteran is afforded his requested hearing.  38 C.F.R.§§ 20.700, 20.702, 20.704 (2013).



Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing before a Veterans Law Judge conducted either at the RO or via video-conference. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



